DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Kimberly Berkowski on 04 May 2021.
The application has been amended as follows: 
19. (Currently Amended) The method of claim 20, wherein the silylating agent comprises a mixture of BSTFA and TMCS in a ratio of 99:1 by volume.  

26. (Currently amended) The method of claim 24, wherein the internal standard comprises phosphatidylmethanol ("PMeth"), phosphatidylbutanol ("PBut"), phosphatidylethanol-d5, or combinations thereof.  

29. (Currently Amended) The method of claim 28, wherein the column comprises dimethylpolysiloxane, diphenyl, 1,4-bis(dimethylsiloxy)phenylene dimethylpolysiloxane, or a combination thereof.  

30. (Currently Amended) The method of claim 29, wherein the column comprises 100% dimethylpolysiloxane, 5%-diphenyl-95%-dimethylpolysiloxane, 50%-diphenyl-50%- dimethylpolysiloxane, 1,4-bis(dimethylsiloxy)phenylene dimethylpolysiloxane, or combinations thereof.  






34, wherein the quantifying comprises: (i) injecting about 0.133 ng/pL to 5.330 ng/pL of the PEth derivative in chloroform into the GC-MS at an initial temperature of about 70 °C held for about 3 minutes; (ii) flowing the PEth derivative through the GC-MS at a rate of about 1.6 mL per minute; (ii) ramping the initial temperature to an interim temperature of about 150 °C at a rate of about 5 °C per minute; (iv) ramping the interim temperature to a final temperature of about 280 °C at a rate of about 40 °C per minute; and (v) holding the final temperature for about 5 minutes.

36. (New) The method of claim 1, wherein the blood sample is a dried blood sample.

37. (New) The method of claim 1, wherein the blood sample is a whole blood sample.

Allowable Subject Matter
Claims 1-2, 5-6, 8-9, 11, 13, 16-19, 21, 24, 26, 28-30, and 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Isaksson et al. (“Phosphatidylethanol in blood (B-PEth): A marker for alcohol use and abuse,” 25 March 2011) discloses a method for quantifying phosphatidylethanol ("PEth") in a blood sample comprising: (a) extracting PEth from the blood sample by contacting the blood sample with a solvent comprising 2-propanol and hexane (p. 198, column 2, paragraph 2) to form a PEth extract; and (d) quantifying the amount PEth derivative in the concentrate by gas chromatography mass spectrometry ("GC-MS") (p. 198, column 2, paragraph 3).
However, the prior art neither teaches nor fairly suggests a method comprising (a) extracting PEth from the blood sample by contacting the blood sample with a solvent comprising one or more of chloroform and an alcohol having 1-4 carbon atoms to form a PEth extract; (b) concentrating the PEth extract to form a PEth concentrate; (c) derivatizing the PEth in the PEth concentrate with a derivatizing agent to form a single 1, each R2, and each R3 independently is C14alkyl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797